DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "The non-transitory computer-readable medium of claim 15" in line 1. Claim 15 is not a non-transitory computer-readable medium, thus the metes and bounds of the claim are unclear. Examiner presumes, based on the context of the claim language, applicant intended claim 18 to depend from claim 17 which is a non-transitory computer-readable medium, thus is interpreted as such. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 12, 13, 16 - 20 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kulavik et al. (U.S. Patent Application Publication 2016/0125869) hereinafter Kulavik.

Regarding Claim 1, Kulavik discloses:
A method of customizing a set of activities for a wearable audio device (para 0033-40: method to allow user to customize mode of operation of headset 100 [wearable audio device] based on activities of the wearer of headset 100), the method comprising:
providing a user interface on a device communicatively coupled to the wearable audio device (para 0018, 0027, 0033-34: graphical user interface presented on device 150 to which the headset 100 is connected to receive control signals [communicatively coupled] and audio), the user interface capable of accepting user input for customizing the set of activities (para 0018, 0027, 0033-34, fig. 3: the graphical user interface enables the user to select operational settings of headset 100 to be applied by the headset based on activities of the user, including for example, running, jogging, biking, sleeping, working, traveling on a plane);
providing, via the user interface, a capability for a new activity to be added to the set of activities (para 0034-35: the graphical user interface provides the capability via user-programmable preset buttons, each of which represents an activity of the activities, for the user to program preset buttons such as a button the user may program to be a “jogging” button [new activity to be added to the set], as well as adding other activities such as “plane” for traveling on a plane, and participating in virtual reality);
providing, via the user interface, multiple options for customizing a noise cancelling level for the wearable audio device for each activity in the set of activities (para 0033-40: the graphical user interface provides multiple options for setting ANC (automatic noise cancelling) for each activity, the options including full noise cancelling, partial noise cancelling, very little noise cancelling, using slider 308, such as for example, all the way to the left for travel on a plane, toward the right for jogging, whether the ANC is Auto adjusting); and
providing, via the user interface, a capability to select any activity from the set of activities to be enabled on the wearable audio device (para 0034-40: the graphical user interface provides the capability via programming of preset buttons, each of which represents an activity of the activities, implicitly teaching a capability to select any activity since it must be selected in order to make settings for it using the graphical user interface, and any activity is to be enabled on headset 100 to apply the corresponding ANC operational settings for the desired activity).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
further comprising, providing, via the user interface, multiple options for customizing an audio equalization applied to audio output at the wearable audio device for each activity in the set of activities (para 0031-32: the graphical user interface provides multiple options for how volume of music being played [audio equalization] through the headset should be adjusted [applied to audio output at the wearable audio device] based on the activity of the wearer [for each activity], the options including increasing the volume as external noise increases, decreasing the volume as external noise decreases, automatic volume adjustment based on the particular location of the headset, automatic volume adjustment based on particular sounds being detected.).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
further comprising, providing, via the user interface, multiple options for customizing a shortcut for each activity in the set of activities, wherein the shortcut is accessed from user input at the wearable audio device (para 0034-40, 0016, 0011, fig. 1B: the graphical user interface provides the capability via user-programmable preset buttons, each of which represents an activity of the activities, for the user to program preset buttons such as a button [shortcut] the user may program to be a “jogging” button, as well as adding other activities such as “plane” for traveling on a plane, and participating in virtual reality; the graphical user interface provides multiple options for setting ANC for each activity, the options including full noise cancelling, partial noise cancelling, very little noise cancelling, using slider 308, such as for example, all the way to the left for travel on a plane, toward the right for jogging, whether the ANC is Auto adjusting; via user-programmable preset buttons, each of which represents an activity of the activities for selection, and when pressed [shorcut] selects the desired activity which invokes the corresponding ANC operational settings on headset 100. User controls 112 on the headset comprise the programmable buttons described with reference to fig. 3 para 0035, for the user to access to invoke the programmed ANC settings for the particular activity).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
further comprising, providing, via the user interface, a capability to change notification settings for each activity in the set of activities (fig. 3, para 0028, 0031-32, 0034, 0041: the graphical user interface provides the capability for the programmable settings, those depicted in fig. 3, for any particular activity to be changed, including which external sounds are whitelisted which when detected, such as for example, when the wearer is being addressed by the voice of someone, or the sound of an approaching vehicle, to allow the wearer to be made aware of [notification settings] the whitelisted external sound by allowing the wearer to hear it).

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
further comprising, providing, via the user interface, multiple options for customizing a loudness of sounds external to the wearable audio device for each activity in the set of activities (para 0035-40, fig. 3: the graphical user interface provides multiple options for setting operational settings for the headset for any activity, that effect how much the wearer is able to hear [loudness of sounds external] external noises/sounds, the options including providing multiple positions for slider 308 that each provide a different level of how much the wearer is able to hear external noises/sounds).

Regarding Claim 12, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
further comprising, providing, via the user interface, a capability to change whether a detected sound or speech interrupts noise cancelling at the wearable audio device (para fig. 3, 0028-29, 0033-34, 0036, 0041: the graphical user interface provides using 302 and 306 the capability to change whether a detected sound, such as a sound specified as whitelisted sound, reduces the amount of ANC so as not to cancel [interrupts noise cancelling] the sound at the headset 100).

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
further comprising, providing, via the user interface, a capability to change whether a loudness of audio content played by the wearable audio device is adapted based on a loudness of sounds external to the wearable audio device (fig. 3, para 0031: the graphical user interface provides using 304 the capability to configure whether the volume of music or other audio being played through the headset should be automatically adjusted based on external noise increasing [loudness of sounds external] or decreasing [loudness of sounds external]).

Regarding Claim 16, in addition to the elements stated above regarding claim 1, Kulavik further discloses:
wherein the wearable audio device includes a capability to select a different activity from the set of activities to be enabled on the wearable audio device (para 0034-40, 0016, 0011, fig. 1B: via user-programmable preset buttons, each of which represents an activity of the activities for selection, and any of which when pressed selects the desired activity, for example “jogging” or a different activity, for example, “plane”, which invokes the corresponding ANC operational settings on headset 100. User controls 112 on the headset comprise the programmable buttons described with reference to fig. 3 para 0035, for the user to access to select the desired activity or the different activity to invoke the programmed ANC settings for the particular activity).

Claim 17 is rejected under the same grounds stated above for Claim 1. Kulavik discloses (para 0047-48, 0019-20, 0022-23) the non-transitory computer-readable medium storing instructions executed by a processor to perform the processes of the method.

Regarding Claim 18, in addition to the elements stated above regarding claim 15 (17), Kulavik further discloses:
wherein the method further comprises, providing, via the user interface, a capability to customize one or more of the following for each activity in the set of activities [examiner notes the following limitations are claimed in the alternative]: an audio equalization applied to audio output at the wearable audio device (para 0031-32: the graphical user interface provides multiple options for how volume of music being played [audio equalization] through the headset should be adjusted [applied to audio output at the wearable audio device] based on the activity of the wearer [for each activity], the options including increasing the volume as external noise increases, decreasing the volume as external noise decreases, automatic volume adjustment based on the particular location of the headset, automatic volume adjustment based on particular sounds being detected.); a prioritized list of source devices the wearable audio device should establish a wireless connection with; a shortcut access from user input at the wearable audio device (para 0034-40, 0016, 0011, fig. 1B: the graphical user interface provides the capability via user-programmable preset buttons, each of which represents an activity of the activities, for the user to program preset buttons such as a button [shortcut] the user may program to be a “jogging” button, as well as adding other activities such as “plane” for traveling on a plane, and participating in virtual reality; the graphical user interface provides multiple options for setting ANC for each activity, the options including full noise cancelling, partial noise cancelling, very little noise cancelling, using slider 308, such as for example, all the way to the left for travel on a plane, toward the right for jogging, whether the ANC is Auto adjusting; via user-programmable preset buttons, each of which represents an activity of the activities for selection, and when pressed [shorcut] selects the desired activity which invokes the corresponding ANC operational settings on headset 100. User controls 112 on the headset comprise the programmable buttons described with reference to fig. 3 para 0035, for the user to access to invoke the programmed ANC settings for the particular activity); notification settings (fig. 3, para 0028, 0031-32, 0034, 0041: the graphical user interface provides the capability for the programmable settings, those depicted in fig. 3, for any particular activity to be changed, including which external sounds are whitelisted which when detected, such as for example, when the wearer is being addressed by the voice of someone, or the sound of an approaching vehicle, to allow the wearer to be made aware of [notification settings] the whitelisted external sound by allowing the wearer to hear it); an initial audio content playable by the wearable audio device; a loudness of sounds external to the wearable audio device (para 0035-40, fig. 3: the graphical user interface provides multiple options for setting operational settings for the headset for any activity, that effect how much the wearer is able to hear [loudness of sounds external] external noises/sounds, the options including providing multiple positions for slider 308 that each provide a different level of how much the wearer is able to hear external noises/sounds); whether a detected sound or speech interrupts noise cancelling at the wearable audio device (para fig. 3, 0028-29, 0033-34, 0036, 0041: the graphical user interface provides using 302 and 306 the capability to change whether a detected sound, such as a sound specified as whitelisted sound, reduces the amount of ANC so as not to cancel [interrupts noise cancelling] the sound at the headset 100); whether a loudness of audio content played by the wearable audio device is adapted based on a loudness of sounds external to the wearable audio device (fig. 3, para 0031: the graphical user interface provides using 304 the capability to configure whether the volume of music or other audio being played through the headset should be automatically adjusted based on external noise increasing [loudness of sounds external] or decreasing [loudness of sounds external]); or a name assigned to a given activity.

Regarding Claim 19, Kulavik discloses:
A system (para 0011-18: system of headset 100 and device 150) comprising:
a device communicatively coupled to a wearable audio device (para 0018, 0027, 0033-34: device 150 to which the headset 100 [wearable audio device] is connected to receive control signals [communicatively coupled] and audio), the device including at least one processor configured to perform a method of customizing a set of activities for the wearable audio device (para 0018, 0027, 0033-34, 0046: device 150 is a computing device implicitly teaching including a processor, executes the method to allow user to customize mode of operation of headset 100 based on activities of the wearer of headset 100), the method comprising
providing a user interface (para 0018, 0027, 0033-34: graphical user interface presented on device 150) capable of accepting user input for customizing the set of activities (para 0018, 0027, 0033-34, fig. 3: the graphical user interface enables the user to select operational settings of headset 100 to be applied by the headset based on activities of the user, including for example, running, jogging, biking, sleeping, working, traveling on a plane),
providing, via the user interface, a capability for a new activity to be added to the set of activities (para 0034-35: the graphical user interface provides the capability via user-programmable preset buttons, each of which represents an activity of the activities, for the user to program preset buttons such as a button the user may program to be a “jogging” button [new activity to be added to the set], as well as adding other activities such as “plane” for traveling on a plane, and participating in virtual reality),
providing, via the user interface, multiple options for customizing a noise cancelling level for the wearable audio device for each activity in the set of activities (para 0033-40: the graphical user interface provides multiple options for setting ANC (automatic noise cancelling) for each activity, the options including full noise cancelling, partial noise cancelling, very little noise cancelling, using slider 308, such as for example, all the way to the left for travel on a plane, toward the right for jogging, whether the ANC is Auto adjusting), and
providing, via the user interface, a capability to select any activity from the set of activities to be enabled on the wearable audio device (para 0034-40: the graphical user interface provides the capability via programming of preset buttons, each of which represents an activity of the activities, implicitly teaching a capability to select any activity since it must be selected in order to make settings for it using the graphical user interface, and any activity is to be enabled on headset 100 to apply the corresponding ANC operational settings for the desired activity); and
the wearable audio device comprising
at least one microphone for receiving sounds external to the wearable audio device (para 0011, 0014, 0031, 0040: headset 100 includes ANC microphones 152a, 152b, 154a, 154b for receiving acoustic waves [sounds] from external sources), and
a processing circuit for processing the external sounds received by the at least one microphone and for performing noise cancelling using the noise cancelling level of an enabled activity from the set of activities (0014, 0025, 0033-36, 0039-40, 0046: audio processing circuitry 230 processes the external sound received by the ANC microphones to perform the amount of ANC corresponding to the amount set for any activity that is invoked).

Claim 20 is rejected under the same grounds stated above for Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 - 9 rejected under 35 U.S.C. 103 as being unpatentable over Kulavik in view of Pergament et al. (U.S. Patent Application Publication 2017/0251295) hereinafter Pergament.

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Kulavik does not explicitly disclose:
further comprising, providing, via the user interface, a capability to change an initial audio content playable by the wearable audio device for each activity in the set of activities.
However, in a related embodiment (i.e. user interface to change an initial audio content playable) Pergament teaches in paragraph 0141, 0136 a user interface of a user device coupled to headphones which allows defining [capability to change] for a user state [activity] audio settings including selection of initial audio content, for example “bicycle race” by Queen or “Eye of the tiger”, to be output by the headphones. In addition, Kulavik teaches (para 0011, 0031) any audio content including music is playable by headset 100 and playable during any of the activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pergament to Kulavik’s graphical user interface to allow defining for any activity the initial audio content including music to be played by headset 100, thus providing an enhanced user experience by allowing the convenience for the wearer of headset 100 to choose the desired or different audio for a particular user state / activity (Pergament para 0141).

Regarding Claim 8, in addition to the elements stated above regarding claim 7, the combination further discloses:
wherein audio content options for the initial audio content includes audio playlists (Pergament para 0136, 0141: audio content for the user state comprises multiple songs played in sequence [playlist]; user may preset music or other audio playlists) from one or more audio streaming services (Pergament para 0097, 0111, 0136: the source of the audio content, which includes playlists, can be a media player computing device configured to stream the audio content to the headphones, thus provides a streaming service).

Regarding Claim 9, in addition to the elements stated above regarding claim 7:
wherein audio content options for the initial audio content includes multiple noise masking sounds.
The combination (Kulavik para 0045, 0029) teaches music [audio content] is used to drownout [masking] an undesired blacklisted sound [noise].
The combination does not explicitly disclose the initial audio content includes multiple music or songs for masking an undesired blacklisted sound.
However, Pergament teaches (para 0141) initial audio content for the user state can include multiple songs/music. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pergament to the combination’s use of music for masking an undesired blacklisted sound to allow use of any of multiple songs/music designated as initial audio content to be used as a masking sound, thus providing an enhanced user experience by allowing the convenience for the wearer of headset 100 to choose from multiple songs/music [sounds] that can be used to drownout an undesired blacklisted sound, thus providing more variety of songs/music to be used.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Kulavik in view of Soffer (U.S. Patent Application Publication 2016/0203343).

Regarding Claim 14, in addition to the elements stated above regarding claim 1:
further comprising, in response to selection of an activity from the set of activities to be enabled on the wearable audio device, a name of the activity is announced at the wearable audio device.
Kulavik teaches (para 0034-40) via user-programmable preset buttons, each of which represents an activity of the activities for selection, and when pressed selects the desired activity which invokes the corresponding ANC operational settings on headset 100.
Kulavik does not disclose in response to the selection, a name of the selection is announced at the headset 100.
However, in a related embodiment (i.e. announcing a selection in a headset) Soffer teaches in paragraph 0166 the use of audible messages to announce a selection and further teaches generating an audible message announcing the name of the selection at the headset. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Soffer to Kulavik’s selection of an activity invoked by the headset 100 to allow a name of the selection be announced at the headset 100, thus providing an enhanced user experience by including an optional function useful for users operating audio equipment (Soffer para 0166) by providing audible feedback of the selection, thus ensuring positive indication for the user of the actual selection.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kulavik.

Regarding Claim 15, in addition to the elements stated above regarding claim 1:
further comprising, in response to an addition of a new activity to the set of activities, providing, via the user interface, a capability for assigning a name to the new activity.
Kulavik does not explicitly disclose a capability for assigning a name to the new activity.
However, Kulavik teaches (para 0029) using the GUI (graphical user interface) to add a new piece of data and assigning a name to it. In addition, Kulavik clearly suggests (para 0035) naming the new activity as a user may program the button for the new activity as a “jogging” button using the graphical user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kulavik to allow the graphical user interface to be used for assigning a name, for example “jogging”, thus providing an enhanced user interface by allowing the new activity to be named and stored to device 150 or headset 100, providing a convenient means for future selection, as well as allowing it to be uploaded to the Internet for download by other users (para 0029).
Allowable Subject Matter
Claims 3, 4, 11 have no prior art rejection, the claims are not taught by or obvious over the prior art and are objected to as depending from a rejected base claim and are allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653